Citation Nr: 1029432	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  05-40 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 26, 1970, to April 
14, 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in Atlanta, 
Georgia, which denied the above claim.

In June 2005 the Veteran testified at a personal hearing over 
which a decision review officer of the RO presided.  In June 
2008, he testified at a personal hearing over which the 
undersigned Veterans Law Judge presided while at the RO.  A 
transcript of each hearing has been associated with the Veteran's 
claims file.

In August 2008, the Board denied the Veteran's claim.  The 
Veteran appealed the Board's denial of his service connection 
claim to the United States Court of Appeals for Veterans Claims 
(Court).  In January 2010, the Court vacated and remanded the 
Board's August 2008 decision that had denied the Veteran's 
service connection claim.  The case is now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is required in this case in order for the Court's 
January 2010 Order to be effectuated.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

Before proceeding with a description of the concerns of the 
Court, the Board notes that during the pendency of this appeal, 
the regulations governing the establishment of service connection 
for PTSD were amended.  For claims that were appealed to the 
Board but not decided as of July 13, 2010, changes to the 
applicable regulations are in effect.  The primary effect of the 
amendment of 38 C.F.R. § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."   The regulation amendment, 
however, has no impact on PTSD claims that arise out PTSD 
stressors experienced as a result of personal assault.  The 
criteria governing PTSD stressors associated with a personal 
assault, formerly enumerated in 38 C.F.R. § 3.304(f)(4), are now 
set forth in 38 C.F.R. § 3.304(f)(5).   See 75 Fed. Reg. 39,843 
(Jul 13, 2010).

During the Veteran's June 2005 and June 2008 personal hearings, 
he asserted that he experienced a number of stressful incidents 
during his period of active service which was made up entirely of 
basic training.  The Veteran denied being involved in combat.  He 
described that during basic training, he had witnessed a fellow 
serviceman die after drowning in his own blood which he had been 
coughing up over the course of the preceding night.  He indicated 
that this fellow serviceman, whom he could not identify, had been 
in a bunk one row over from him, and that the Veteran had 
attempted to get help from his drill instructor, but that his 
pleas for assistance had gone unanswered.  He added that the 
following day, after the fellow serviceman had died, the platoon 
was directed not to tell anyone, but to forget all about the 
incident.  In view of the circumstances, the Court found that 
insufficient effort was undertaken to verify this event by the 
RO.  As such, on remand, the Veteran should be asked to provide 
sufficient details of this aforestated incident, including any 
names of parties involved, the unit assigned, and the approximate 
date of the alleged incident.  Thereafter, an inquiry should be 
undertaken with the United States Army and Joint Services Records 
Research Center (JSRRC), in an effort to verify the claimed 
stressor.

The Veteran also described an incident in which he had been 
chopped in the Adam's apple after disobeying a direct order from 
his drill sergeant; and described an incident when in his second 
platoon after being reassigned, that he had been thrown to the 
floor, kicked, and spit on.  He was ordered not to go to the 
infirmary or tell anyone that he had not been treated.  In claims 
for service connection for PTSD that are based on non-combat 
stressors, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is 
based on in-service personal assault, evidence from sources other 
than the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  Id.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Id.  Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  38 
C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the Veteran that evidence 
from sources other than the Veteran's service records or evidence 
of behavior changes may constitute credible supporting evidence 
of the stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential sources 
of such evidence.  It is not clear that the RO has informed the 
Veteran of potential sources of verification of his claimed in-
service stressor, and this must be accomplished on remand. 

Additionally, a VA outpatient treatment record dated in July 2001 
shows that the Veteran was diagnosed with chronic PTSD from 
childhood physical and sexual abuse.  It was also indicated that 
long-term therapy issues were discussed related to his childhood 
trauma and to the effect of his marine corps experiences as a 
replication of childhood abuse patterns and, consequently, a 
retraumatization.

To date, VA has neither afforded the Veteran an examination nor 
solicited a medical opinion as to the onset and/or etiology of 
his asserted PTSD.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is: (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an event, 
injury or disease in service or has a disease or symptoms of a 
disease within a specified presumptive period; (3) an indication 
the current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to make 
a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, 
on remand, the Veteran should be scheduled for an appropriate VA 
examination so as to ascertain whether he has PTSD that is 
etiologically related to the asserted inservice stressors, to 
include whether the Veteran had pre-existing PTSD that was 
aggravated beyond the natural progression of the disorder as a 
result of his period of active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall notify the Veteran of 
the information and evidence not of record 
that is necessary to substantiate his claim 
for service connection for PTSD as required 
by 38 C.F.R. § 3.304(f)(5) (2010) in cases 
alleging PTSD due to personal assault; the 
information and evidence that VA will obtain 
on his behalf; and the information and 
evidence that he is expected to provide.  A 
record of his notification must be 
incorporated into the claims file.

2.  The RO/AMC shall contact the Veteran and 
request that he provide sufficient details of 
the incident in which a fellow service member 
was died while choking on his own blood, 
including any names of parties involved, the 
unit assigned, and the approximate date of 
the alleged incident.  Thereafter, the RO/AMC 
shall prepare a request to the JSRRC, and any 
other appropriate records repository for 
research into corroboration of his claimed 
inservice stressor, citing to the Veteran's 
claimed unit, events at that unit, and dates.  
The JSRRC, or other authority, should be 
asked to provide documentation, if available, 
regarding the claimed stressor.  The RO/AMC 
should also follow up on any additional 
action suggested by JSRRC, or other 
authority.

3.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination so as to 
ascertain the nature and etiology of his 
asserted PTSD.  The entire claims file, 
including a copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to the examination. 

Any stressor or stressors that have been 
established by the record must be set forth 
to the examiner.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the Veteran was exposed to a stressor 
in service.  The examiner should address the 
following:

a.  Review the previous and current 
psychiatric findings to obtain a true picture 
of the nature of the Veteran's psychiatric 
status and provide diagnoses of all current 
psychiatric disorders, to include PTSD, found 
on examination.  The review should include 
the Veteran's service treatment records.

b.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify (1) 
whether each alleged stressor found to be 
established by the agency of original 
jurisdiction was sufficient to produce PTSD; 
(2) whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one or 
more of the inservice stressors found to be 
established and found to be sufficient to 
produce PTSD by the examiner.

c.  The examiner is also requested to opine 
whether it is at least as likely as not (50 
percent likelihood or greater) that the 
Veteran had PTSD that existed prior to 
entrance into his period of active service.  
If so, it should be determined whether any 
pre-existing PTSD increased in severity 
(beyond the natural progression of the 
disorder) during his period of active 
service.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of 
this remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of this 
action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


